Citation Nr: 0832092	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-18 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for pain and numbness 
of the right hand.  

2.  Entitlement to service connection for pain and numbness 
of the left hand.  

3.  Entitlement to service connection for hyperlipidemia.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for athlete's foot.  

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for a right upper thigh 
contusion.  

8.  Entitlement to service connection for an anal fissure.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1979 to July 1983 
and from September 1986 to March 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the veteran's claims of service 
connection.  

The issues of service connection for pain and numbness of the 
right hand and of the left hand are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA received a written letter from the veteran on August 15, 
2006, indicating that the veteran wanted to withdraw his 
appeal seeking entitlement to service connection for 
hyperlipidemia, bilateral hearing loss, athlete's foot, 
sinusitis, a right upper thigh contusion, and an anal 
fissure.  The Board received such request prior to the 
promulgation of a decision.



CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal pertinent to the issue of entitlement to service 
connection for hyperlipidemia, bilateral hearing loss, 
athlete's foot, sinusitis, a right upper thigh contusion, and 
an anal fissure have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from a February 2003 rating 
decision that, in pertinent part, denied service connection 
for hyperlipidemia, bilateral hearing loss, athlete's foot, 
sinusitis, a right upper thigh contusion, and an anal 
fissure.  In August 2006, VA received a written letter from 
the veteran indicating that he desired to withdraw his 
appeals as to the above listed issues of entitlement to 
service connection.  The veteran emphasized that he wished to 
only proceed with an appeal as to the issues of service 
connection for pain and numbness in his right hand and his 
left hand.  An appeal may be withdrawn in writing at any time 
before a decision is rendered by the Board.  38 C.F.R. § 
20.204(b) (2007).  Once the veteran withdrew these issues, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board does not have 
jurisdiction to review these issues on appeal and they are 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2008).


ORDER

The claim of service connection for hyperlipidemia is 
dismissed.  

The claim of service connection for bilateral hearing loss is 
dismissed.  

The claim of service connection for athlete's foot is 
dismissed.  

The claim of service connection for sinusitis is dismissed.  

The claim of service connection for a right upper thigh 
contusion is dismissed.  

The claim of service connection for an anal fissure is 
dismissed.  


REMAND

The veteran contends that he is entitled to service 
connection for pain and numbness of the right hand and pain 
and numbness of the left hand.  However, there is currently 
insufficient evidence of record for the Board to proceed with 
appellate review.  

The veteran's service medical records indicate that in 
September 1982, the veteran injured the second digit of his 
left hand while working on an aircraft elevator.  The 
examiner noted that there were no fractures, and circulation, 
reflexes, and sensations were intact.  There is no further 
mention of a left hand injury during the veteran's service 
until August 1994, when the veteran reported having pain near 
the first carpal-metacarpal region.  The cause of the pain 
was unknown, but there was no further mention of left hand 
pain during the veteran's service.  

The service medical records also indicate that in April 1992, 
the veteran injured his right hand when he struck it on a 
fence while riding a bicycle.  According to the report, the 
veteran sustained a "boxer" fracture of the first 
metacarpal.  In May 1992, the veteran's right hand was noted 
to be healed but still tender.  Therefore, the veteran's 
service medical records indicate that the veteran injured 
both his right and left hands during his active military 
service.  

VA also received private medical reports in May 2006 from the 
veteran.  These reports are signed by a Dr. P.S.  According 
to Dr. P.S., the veteran's right and left hands were 
abnormal.  Dr. P.S. concluded that the veteran suffered from 
severe median neuropathy of the right wrist and mild medial 
neuropathy of the left wrist.  This is in contrast to an 
August 2004 VA examination, where there were no clinical or 
etiological findings to report regarding either the veteran's 
left hand or his right hand.  The examiner conducted an 
examination of both hands, and found no abnormalities.  As 
such, there is currently conflicting medical evidence of 
record.  

Based on the above, the Board finds that appellate review 
cannot proceed at this time.  The evidence establishes that 
the veteran injured both his right and left hands while on 
active duty.  Further, while the veteran's VA examination 
found no current disability, this examination was in August 
2004, and more recent private medical records from May 2006 
suggest that the veteran has a current disorder of the hands.  
No etiological opinion has been provided.  Therefore, the 
appeal must be remanded for an additional VA examination, to 
determine whether the veteran currently has disorders of the 
right and left hands, and if so, whether these disorders are 
etiologically related to the veteran's active military 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any current VA 
records or any relevant non-VA treatment 
records identified by the veteran.  

2.  The veteran should be afforded a VA 
examination of both hands.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  X-ray imagery and any 
additional testing deemed necessary should 
be performed.  

The examiner should determine whether the 
veteran currently suffers from a disorder 
of the right hand and/or left hand.  If 
so, the examiner should opine as to 
whether it is at least as likely as not 
that any disorder of the hands found upon 
VA examination is a result of the 
veteran's active military service, 
specifically the injuries noted in the 
service medical records.  

3.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


